      Case 4:17-cv-00030-BMM Document 134 Filed 11/28/18 Page 1 of 4


 1   ROGER SULLIVAN
     DUSTIN LEFTRIDGE
 2   McGarvey, Heberling, Sullivan &
     McGarvey, P.C.
 3   345 1st Ave. E.
     Kalispell, Montana 59901-5341
 4   (406) 752-5566
     RSullivan@McGarveyLaw.com
 5
     ROBERT W. FERGUSON
 6   Attorney General of Washington
     WILLIAM R. SHERMAN (pro hac vice)
 7   WA Bar No. 29365
     Assistant Attorney General
 8   AURORA R. JANKE
     MT Bar No. 39522610; WA Bar No. 45862
 9   Special Assistant Attorney General
     800 Fifth Avenue, Suite 2000
10   Seattle, WA 98104
     Telephone: (206) 233-3391
11   Fax: (206) 587-5088
     E-mail: BillS5@atg.wa.gov
12            AuroraJ@atg.wa.gov
13   Attorneys for Plaintiff State of Washington
14                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
15                            GREAT FALLS DIVISION
16
     CITIZENS FOR CLEAN ENERGY, et
17   al.,                                             Case No. 4:17-cv-30-BMM
18                                  Plaintiffs, NOTICE OF APPEARANCE
19   and
20   THE NORTHERN CHEYENNE
     TRIBE,
21
                                     Plaintiff,
22
        v.
23
     U.S. DEPARTMENT OF THE
24   INTERIOR, et al.,
                          Defendants,
25
     and
26
     STATE OF WYOMING, et al.,
27
                       Defendant-Intervenors.
28
     Notice of Appearance                         1
      Case 4:17-cv-00030-BMM Document 134 Filed 11/28/18 Page 2 of 4


 1
     STATE OF CALIFORNIA; et al.,
 2                                              Case No. 4:17-cv-42-BMM
                                    Plaintiffs, (consolidated case)
 3     v.
 4   U.S. DEPARTMENT OF THE
     INTERIOR, et al.,
 5
                               Defendants
 6   and
 7   STATE OF WYOMING, et al.,
                    Defendant-Intervenors..
 8

 9

10          Notice is hereby given that Aurora R. Janke, MT Bar No. 39522610, enters
11   her appearance as co-counsel for Plaintiff State of Washington in this action.
12   William R. Sherman (pro hac vice) will also continue to represent the State of
13   Washington in this action. Ms. Janke is admitted to this Court and registered for
14   Electronic Case Filing with this Court. Ms. Janke’s contact information is:
15
                Aurora R. Janke
16              Special Assistant Attorney General
                Washington State Attorney General’s Office
17              Counsel for Environmental Protection
                800 Fifth Avenue, Suite 2000, TB-14
18              Seattle, WA 98104
                (206) 233-3391
19
            RESPECTFULLY SUBMITTED this 28th day of November, 2018.
20

21

22

23

24

25

26

27

28
     Notice of Appearance                      2
      Case 4:17-cv-00030-BMM Document 134 Filed 11/28/18 Page 3 of 4


 1
                                             ROBERT W. FERGUSON
 2                                           Attorney General
 3
                                             /s/ Aurora R. Janke
 4                                           WILLIAM R. SHERMAN (pro hac
                                             vice)
 5                                           WA Bar No. 29365
                                             Assistant Attorney General
 6                                           AURORA R. JANKE
                                             MT Bar No. 39522610
 7                                           WA Bar No. 45862
                                             Special Assistant Attorney General
 8                                           Counsel for Environmental
                                             Protection
 9                                           800 Fifth Avenue, Suite 2000
                                             Seattle, WA 98104
10                                           Telephone: (206) 233-3391
                                             Fax: (206) 587-5088
11                                           E-mail: BillS5@atg.wa.gov
                                                      AuroraJ@atg.wa.gov
12

13                                           Attorneys for Plaintiff State of
                                             Washington
14
                                             /s/ Roger Sullivan
15                                           Roger Sullivan
                                             Dustin Leftridge
16                                           McGarvey, Heberling,
                                             Sullivan & Lacey, P.C.
17                                           345 1st Ave. E.
                                             Kalispell, Montana 59901-5341
18                                           (406) 752-5566
                                             RSullivan@McGarveyLaw.com
19
                                             Attorneys for Plaintiffs
20

21

22

23

24

25

26

27

28
     Notice of Appearance                3
      Case 4:17-cv-00030-BMM Document 134 Filed 11/28/18 Page 4 of 4


 1                            CERTIFICATE OF SERVICE
 2
           I certify that a copy of the foregoing is being filed with the Clerk of the Court
 3
     using the CM/ECF system, thereby serving it on all parties of record, this 28th day
 4
     of November 2018.
 5
                                                   /s/ Aurora R. Janke
 6                                                 AURORA R. JANKE
                                                   Attorney for Plaintiff State of
 7                                                 Washington
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Notice of Appearance                      4
